DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 2, the prior art does not disclose or render obvious a power transmission comprising the combination of features and interconnections as claimed including “wherein the plurality of shafts comprises: a first shaft fixedly connected to the first rotation element, fixedly connected to the motor-generator, and selectively connected to the input shaft; a second shaft fixedly connected to the second rotation element and the sixth rotation element and fixedly connected to the output gear; a third shaft fixedly connected to the third rotation element and the fifth rotation element and selectively connected to the input shaft; a fourth shaft fixedly connected to the fourth rotation element and the eighth rotation element, and selectively connected to the transmission housing; a fifth shaft fixedly connected to the seventh rotation element and fixedly connected to the input shaft; a sixth shaft fixedly connected to the ninth rotation element; and a seventh shaft arranged between the second and third planetary gear sets and selectively connected to the transmission housing.”
With reference to claim 7, the prior art does not disclose or render obvious a power transmission comprising the combination of features and interconnections as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655